362 S.W.3d 69 (2012)
STATE of Missouri, Respondent,
v.
Kevin D. ROBERTS, Appellant.
No. WD 72177.
Missouri Court of Appeals, Western District.
March 27, 2012.
Darren E. Fulcher, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Jessica P. Meredith, Jefferson City, MO, for respondent.
Before: LISA WHITE HARDWICK, C.J., and ALOK AHUJA and GARY D. WITT, JJ.

ORDER
PER CURIAM:
Kevin Roberts was convicted in the Circuit Court of Jackson County of second-degree murder, unlawful use of a weapon, second-degree assault, and three counts of armed criminal action. Roberts appeals, arguing that the circuit court erred in refusing to enter a judgment of acquittal based on what Roberts contends was undisputed and uncontradicted evidence that he acted in self-defense and/or defense of others. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).